Citation Nr: 0531167	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  05-14 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for skin 
lesions, including skin cancer and, if so, whether the 
reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a July 2002 rating decision, the RO in New York, New York 
denied the veteran's claim of entitlement to service 
connection for skin lesions.  The veteran did not appeal the 
decision.  

In August 2003, the veteran sought to reopen his claim.  In 
July 2004, the Chicago RO declined to reopen the claim.  The 
veteran perfected an appeal of that decision.  Thereafter, 
the claims file was transferred back to the New York RO.  

In November 2005, the veteran testified at the Board's 
central office in Washington, D.C. before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  During the hearing, a motion to advance this case on 
the docket was granted.  See 38 C.F.R. § 20.900(c) (2005).  
The veteran's motion to advance his case on the Board's 
docket was granted in November 2005.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim is reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits.  The 
issue is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC. VA will notify the veteran if 
further action by him is required.




FINDINGS OF FACT

1.  An unappealed July 2002 RO rating decision denied a claim 
for service connection for skin lesions.

2.  The evidence associated with the claims file subsequent 
to the RO's July 2002 decision raises a reasonable 
possibility of substantiating the claim on the merits.


CONCLUSIONS OF LAW

1.  The RO's July 2002 rating decision which denied the claim 
of entitlement to service connection for skin lesions is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2005).

2.  Since the July 2002 decision, new and material evidence 
has been received, and the claim of entitlement to service 
connection for skin lesions, including skin cancer, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)(2005)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2005).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
(to the effect that a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA).

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1) (2005).  
The Board observes that the veteran was notified by the April 
2005 Statement of the Case (SOC) and the May 2005 and June 
2005 Supplemental Statements of the Case (SSOCs) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
December 2003, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter informed the veteran that in order for VA 
to reconsider his claim he must submit new and material 
evidence.  The letter stated the following:

	To qualify as "new," the evidence must be submitted to 
VA for the first time.

In order to be considered "material evidence," the 
additional information must relate to an unestablished 
fact necessary to substantiate your claim. 

New and material evidence must raise a reasonable 
possibility, that when considered with all the evidence of 
record (both new and old), that the conclusion would change.  
The evidence can't simply be redundant (repetitive) or 
cumulative of that which we had when we previously decided 
your claim.  

See December 3, 2003 letter, pages 1-2 (emphasis as in 
original).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  The December 2003 VA letter 
informed the veteran that VA was responsible for getting 
"Relevant federal records, including service records, VA 
Medical Center records and records from other Federal 
agencies, such as the Social Security Administration."  The 
RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not in the custody of a 
Federal department or agency, to include records from State 
or local governments, private doctors and hospitals, current 
or former employers, and other non-Federal governmental 
sources."  See the December 3, 2003 letter, page 4.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1).  In this regard, the 
December 2003 letter advised the veteran to give the RO 
enough information about relevant records so that they could 
request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 CFR § 3.159(b)(1).  In this case, the August 
2003 letter informed the veteran: "It's your responsibility 
to make sure that we receive all requested records that 
aren't in the possession of a Federal department or agency."  
See the December 3, 2003 letter, page 4 (emphasis as in 
original).  This satisfies the regulation, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, not merely that 
requested by the RO.

The Board therefore finds that the December 2003 letter, the 
April 2005 SOC, and the May 2005 and June 2005 SSOCs properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in December 2003, prior to the initial adjudication 
of this claim by rating decision in July 2004.  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted in the Introduction, the 
veteran testified at a personal hearing in November 2005.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2005).  The veteran filed his claim to 
reopen in August 2003, subsequent to that date.  Therefore, 
the current version of the law, which is set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In a July 2002 rating decision, the RO denied the claim for 
service connection for skin lesions.  Evidence of record at 
that time included service medical records, as well as 
private and VA treatment records dated from 1985 to 2002.  
The records showed that the veteran had recurrent basal cell 
carcinoma behind the right ear.  The RO based its decision on 
the fact that there was no record of the veteran being 
treated for skin lesions in service (and implicitly due to 
the absence of competent medical nexus evidence linking the 
veteran's documented skin condition to service).  Because the 
veteran did not file an appeal of the July 2002 decision, 
that decision is final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.200 (2005). 

In August 2003, the veteran sought to reopen the claim of 
entitlement to service connection for skin lesions.  
Additionally submitted evidence will be discussed in the 
Board's analysis which immediately follows.  



Analysis

As explained above, the present inquiry is whether any of the 
newly received evidence bears directly and substantially upon 
the specific matter under consideration, namely, whether such 
evidence reflects or suggests that the veteran's skin cancer 
is related to his military service.  

Evidence added to the record since July 2002 includes written 
statements from three private physicians.  In a December 2003 
statement, Dr. Y.E. said, "I have treated [the veteran] for 
his skin lesions.  I feel that his condition could possibly 
be connected to his service experience, during which time he 
was exposed to harsh weather conditions and to the sun aboard 
ship for prolonged periods of time without proper 
protection."  In a February 2004 statement, Dr. B.A. stated 
that with reference to the veteran's "past history as a 
lookout in the crow's nest of a destroyer in the Pacific 
during WWII.  Please be advised that this experience and this 
exposure during WWII could have contributed to the 
development of his basal cell carcinoma.  It is well known 
that chronic sun exposure can lead to the development of 
basal cell carcinoma, and other skin malignancies in later 
years."  In an April 2005 statement Dr. E.D. opined that the 
veteran's prolonged and inadequately protected exposure to 
sunlight during military duties contributed to his current 
skin cancer.  

The evidence received since the July 2002 RO decision 
consists of private medical statements and the veteran's oral 
and written statements.  These private physicians' statements 
can be considered "new" in that they were not previously 
before the RO in July 2002.  The evidence can be considered 
"material" because it does relate to an unestablished fact 
necessary to establish the claim, specifically a nexus 
between the veteran's military service and his current skin 
cancer.  See 38 C.F.R. § 3.156 (2005).  That evidence is new, 
and does bear directly on the question of whether the veteran 
has skin cancer related to active military service.  In the 
Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and thus 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  As 
that evidence addresses directly the basis for the prior 
denial of the claim, it is "new and material," and, 
consistent with law and judicial precedent, the claim must be 
reopened, especially in view of the low threshold for 
reopening articulated in the precedent set forth in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  Here, as 
noted below in the Remand, the Board is requesting additional 
development with respect to the underlying claim of service 
connection for skin cancer, and will issue a final decision 
once that development is complete, if the case is ultimately 
returned to the Board.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for skin lesions, including 
skin cancer, is reopened; to that extent only, the appeal is 
granted.


REMAND

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.

The Board notes that the three medical opinions addressed 
above are all based on the physicians' belief that the 
veteran had prolonged and inadequately protected exposure to 
sunlight during service.  However, the evidence currently of 
record does not show that the veteran's military duties 
required him to be exposed to sunlight for long periods of 
time.  

During his November 2005 hearing, the veteran testified that 
he was a signalman aboard the USS BORUM (DE 790) during World 
War II and that his duties required excessive sun exposure.  
The Board believes that the veteran's service personnel 
records should be obtained and would be helpful in addressing 
this issue.  

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, VA is to obtain a medical opinion as 
to whether there is a nexus between that disability and his 
active service, under 38 U.S.C.A. § 5103A.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 
3.159 (2005).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should contact the National 
Personnel Records Center, or any other 
appropriate agency, and obtain the 
veteran's service personnel records, 
showing his assignments and duties during 
active duty in the United States Navy, 
including his assignments aboard the USS 
BORUM (DE 790).

2.  After the above, the RO should afford 
the veteran a VA dermatology examination 
to determine the nature and etiology of 
any skin lesions, including skin cancer, 
found to be present.  The claims folder, 
to include a copy of this Remand and all 
additional records obtained, must be made 
available to the medical reviewer in 
order that examiner may review pertinent 
aspects of the veteran's service and 
medical history.  The examiner is 
requested to obtain a detailed inservice 
and post service history of sunlight 
exposure.  Following the examination it 
is requested that the examiner render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50- 
probability) that the veteran's skin 
lesions, including skin cancer, are 
related to his military service, or 
whether such a finding is unlikely (i.e., 
less than a 50-50 probability).  In 
rendering an opinion, the examiner is 
particularly requested to address the 
opinions expressed by Dr. Y.D.E. in 
December 2003 (to the effect that the 
veteran's skin lesions "could possibly" 
be related to exposure to harsh weather 
and sun in service), by Dr. B.A. in 
February 2004 (to the effect that the 
veteran's sun exposure during service 
"could have" contributed to the 
development of his basal cell carcinoma), 
and by Dr. E.B. D. in April 2005 (to the 
effect that it was "very likely" that 
if the veteran did not have prolonged and 
inadequately protected sun exposure in 
service he would not have developed skin 
cancers).  A complete rationale for any 
opinion expressed should be included in 
the report.  The examination report 
should indicate if the veteran's medical 
records were reviewed by the examiner.

NOTE:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it

3.	Thereafter, the RO must readjudicate 
the issue on appeal on a de novo 
basis.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided with a SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claims, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the June 
2005 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


